 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 6
     PUGET SOUNDKEEPER ALLIANCE,                       CASE NO. C17-5731 BHS
 7
                              Plaintiff,               ORDER LIFTING STAY
 8          v.

 9   PIERCE COUNTY RECYCLING,
     COMPOSTING AND DISPOSAL, LLC,
10   et al.,

11                            Defendants.

12
            This matter comes before the Court on the parties’ submission regarding the stay.
13
     Dkt. 42.
14
            On January 31, 2019, the Court granted Defendants Pierce County Recycling,
15
     Composting and Disposal, LLC, d/b/a LRI and Waste Connections of Washington, Inc.’s
16
     (“Defendants”) motion to stay and required the parties to file a joint status report no later
17
     than May 31, 2019. Dkt. 40. On May 31, 2019, the parties filed a report informing the
18
     Court that the Washington Department of Ecology (“Ecology”) issued an Agreed Order
19
     and that, “[i]n the next few weeks, the parties will provide the Court with a stipulated
20
     motion for a revised scheduling order that proposes new dates for the trial and remaining
21
     pretrial deadlines.” Dkt. 41. On July 22, 2019, the parties filed the instant joint
22


     ORDER - 1
 1   submission informing the Court that Defendants have altered their position and now

 2   request that the stay remain in place “until the work required under the Agreed Order is

 3   finalized and approved by Ecology.” Dkt. 42 at 9. Plaintiff Puget Soundkeeper Alliance

 4   (“Soundkeeper”) opposes Defendants’ request to maintain the stay and requests that the

 5   Court lift the stay and set a trial schedule. Id. at 10–13. The Court agrees with

 6   Soundkeeper that Defendants’ alleged hardship of having to respond to what may

 7   ultimately be unnecessary discovery is not a sufficient reason to justify a stay. See, e.g.,

 8   Mix v. Ocwen Loan Servicing, LLC, C17-0699JLR, 2017 WL 5549795, at *8 (W.D.

 9   Wash. Nov. 17, 2017) (the “burden of producing discovery and preparing for trial does

10   not demonstrate a clear case of hardship or inequity” to warrant a stay) (citing Lockyer v.

11   Mirant Corp., 398 F.3d 1098, 1112 (9th Cir. 2005)). Therefore, the Court orders the

12   Clerk to reopen this case and issue an abbreviated trial schedule.

13          Regarding Soundkeeper’s motion to compel that the Court denied without

14   prejudice, Dkt. 35, Soundkeeper may either renote the original motion for consideration

15   or file a new motion. If Soundkeeper renotes the original motion, the Court requests a

16   status report regarding whether the parties have made any progress on resolving the

17   original disputes.

18          IT IS SO ORDERED.

19          Dated this 1st day of August, 2019.

20

21

22
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge


     ORDER - 2
